DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-7, drawn to “A teeth cleaning apparatus”, in the reply filed on 06/01/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/22.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 1 recites the term “vibrator holder”. The term is not found in the specification. The Examiner notes that the specification recites the terms “Holder Body 113” and “Transducer Holder”, but not the claimed term “vibrator holder”. 

The specification is objected to as failing to provide support for the claim of priority to a provisional application. There is not claim of priority in the ADS or oath declaration. 

Note: Please see the miscellaneous communication, filed on 04/08/21, where the Office requested a new inventor's oath or declaration that identifies this application (e.g., by Application Number and filing date).

Claim Objections
Claim 4 is objected to because of the following informalities:  

Claim 4, lines 1-2, reads “a electro-mechanical vibrator”, it should read “an electro-mechanical vibrator”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“a cleaning liquid delivery element” in claim 1, 6 and 7. 
“a power and control unit” in claim 1.

Based on a review of the specifications, it appears that “a cleaning liquid delivery element” refers to a pump that can be turned on and off to deliver cleaning liquid into Work Cavity 301 ([1020]). 
Also, it appears that “a power and control unit” refers to a power source and an ultrasonic control circuit that can be turned on and off to operate Transducer 120. ([0121]). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitations “an ingress connector extruding from said containment wall and having a hole through said containment wall” and “said hole of said ingress connector”, it is unclear if the claimed hole is the one formed to allow the insert connector to pass through the containment wall or the one formed in the insert connector to allow the passage of the cleaning liquid.

Claim 1 recites the limitations “an ingress connector extruding from said containment wall”; it appears that the term “extruding” is used incorrectly in the claim; since it renders the claim unclear. The Examiner notes that the verb/action “to extrude” means to form (metal plastic, etc.) with a desired cross section by forcing it through a die, as evidenced by [Thesarus.com]. Therefore, the scope of the claim is indefinite. It appears that it was the Applicant’s intention to mean “extending”. 

Claim 1 recites the limitations “at least a connecting tube”, which renders the claim indefinite; since it is unclear what else, if anything would be required. The Examiner notes that at least implies “more” but it is unclear what that might be.

Claims 2-7 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Fu (US 20050196725 A1).  

Claims 1-2 and 4-6 are rejected in view of Fu’s first embodiment, according to figures 2-6A.
Regarding claim 1, Fu discloses “A teeth cleaning apparatus” (Abstract). Fu teaches “a mouthpiece (10), further comprising: a containment wall (26), an ingress connector (20) extruding from said containment wall (26) and having a hole through said containment wall (Examiner Figure 1/Fu Figure 3B), a vibrator holder (22), and a vibrator (conformed by transducers 24A-E, and a stationary part, shown in Examiner Figure 1/Fu Figure 3A & 3B), further comprising a stationary part (Examiner figure 1/Fu Figures 3A & 3B) and a vibrator part (transducers 24A-E)” (Figures 3A, 3B and Examiner Figure 1/Fu Figures 3A & 3B; members 10, 20, 26, 22, 24; [0090]). Also, Fu discloses “wherein the stationary part (Examiner Figure 1/Fu Figures 3A & 3B) of said vibrator (conformed by transducers 24A-E, a stationary part) is held in said vibrator holder (22) and the vibrator part (transducers 24A-E) of said vibrator is positioned near said containment wall (26) (Examiner Figure 1/Fu Figures 3A & 3B)” (Figure 3A). Fu discloses “a cleaning liquid supply means (30), further comprising a cleaning liquid reservoir (32), at least a connecting tube (34), and a cleaning liquid delivery element to deliver cleaning liquid from said cleaning liquid reservoir through said hole of said ingress connector (20) of said mouthpiece (10)”; since Fu teaches that a pump, not shown in the figures, is used to pump the desired amount of cleaning solution into the ultrasound action zone through an irrigation channel embedded inside the connecting tubes 34 ([0101]). Additionally, Fu discloses “a power and control unit wherein said power and control unit provides electric power to operate said vibrator of said mouthpiece (10) to vibrate at a frequency capable of producing cavitation bubbles to clean teeth”; since Fu discloses that the station 30 plugs into a household power socket and contains the power generator ([0101]) and that its device uses intensities 
    PNG
    media_image1.png
    921
    1660
    media_image1.png
    Greyscale
above the cavitation threshold, in order to utilize the cavitation effect ([0100]). 
[AltContent: textbox (Figure 1. Examiner Figure 1/Fu Figure 3A & 3B.)]
Regarding claim 2, Fu teaches “wherein said containment wall (26) has short flanges along its edges” (Examiner Figure 1/Fu Figure 3B).

Regarding claim 4, Fu teaches “wherein said vibrator of said mouthpiece is a electro-mechanical vibrator”; since Fu teaches that the device uses transducers 24A-E to convert electrical energy into mechanical ultrasonic vibration (radiation) ([0093]) and that the transducers used are effective at converting electrical energy into mechanical energy ([0127]). 


Regarding claim 5, Fu teaches “wherein said vibrator of said mouthpiece is a mechanical vibrator”; since Fu teaches that the device uses transducers 24A-E to convert electrical energy into mechanical ultrasonic vibration (radiation) ([0093]). 

Regarding claim 6, Fu teaches “wherein said cleaning liquid delivery element is a pump driven element”; since Fu teaches that a pump, not shown in the figures, is used to pump the desired amount of cleaning solution into the ultrasound action zone through an irrigation channel embedded inside the connecting tubes 34 ([0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Golub et al. (US 20170189149 A1), hereafter, Golub. 

Regarding claim 3, Fu fails to disclose the limitations, as claimed. However, Golub teaches a device for ultrasonic whitening of teeth through cavitation (abstract). Also, Golub teaches “wherein said vibrator of said mouthpiece is a piezoelectric transducer”; since Golub teaches that the vibration could be created by a piezoelectric transducer ([0068]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the Fu with the teachings of Golub in order to create a dental hygiene device where the vibrator is a piezoelectric transducer; since piezoelectric transducers that are lead-free are advantageously selected for use in applications within the mouth, as evidenced by Golub [0068]; since they reduce the risk of lead poisoning, while providing efficient vibration. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fu or in the alternative interpretations as obvious over Fu. 

Regarding claim 7, Fu’s first embodiment fails to disclose the limitations as claimed. However, Fu teaches an alternative second embodiment, according to Figure 6B, teaching “a cleaning liquid supply means, further comprising a cleaning liquid reservoir, at least a connecting tube, and a cleaning liquid delivery element (gravity) to deliver cleaning liquid from said cleaning liquid reservoir through said hole (hole shown in Examiner Figure 1/Fu Figure 3A & 3B) of said ingress connector of said mouthpiece (10)” (Examiner Figure 2/Fu Figure 6B). Also, Fu’s second embodiment teaches “wherein said cleaning liquid delivery element is a gravity driven element”; since Fu’s alternative embodiment teaches that a user wearing the mouthpiece feeds a desired amount of cleaning solution through a funnel into the ultrasound action zone, and then turns on the device ([0102]). Please see Figure 6B and Examiner Figure 2/Fu Figure 6B.
  
Therefore, it would have been obvious to one of ordinary skills in the art, to have modified Fu’s first embodiment with the teachings of Fu’s alternative embodiment in order to create a cleaning liquid delivery element being a gravity driven element; since such modification is a case of “Simple substitution of one known element for another to obtain predictable results”. Please see MPEP 2143. 

    PNG
    media_image2.png
    880
    1115
    media_image2.png
    Greyscale











[AltContent: textbox (Figure 2. Examiner Figure 2/Fu Figure 6B.)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772            
/EDWARD MORAN/Primary Examiner, Art Unit 3772